DETAILED ACTION

	This action is responsive to amendments filed 08/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the RFID reader, based on a polarimetric radar image, determines a polarization state of microstructures and identifies the tags based on this state and phase state, in view of all other limitations present in the claims.
Kofman teaches an RFID data tag detected with a radar image echo detection system, including using polarization and phase information on the RFID tag with a continuous wave measurement system.  However, Kofman does not teach microstructures, and does not use a polarimetric radar image based on the phase and polarization state for location, but for identification.
Rofougaran teaches an RF receiver which can modulate the polarization, the beamform phase, and select these quantities relative to the anticipated RF mapping 
Pettus teaches an RFID system which has antennas for scanning wherein the antennas are dimensioned to provide polarization and phase information to represent the coded information contained therein.  Pettus is silent as to identifying the scanning region based on these quantities.
Chen teaches multiple RFID tags in different orientations, wherein the different antennas correspond to different RFID tags and have different polarizations to correspond to different antenna types.  Furthermore, Chen teaches that the waveforms are transmitted simultaneously.  Chen is silent as to identifying the scanning region based on these quantities.
Claim 11 is allowed for the same reasons as discussed above. Claims 3-5, 7-10, 12 and 14-21 depend upon claims 1 and 11, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876